Citation Nr: 1731579	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for cardiovascular disease prior to June 8, 2011, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service from January 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for cardiovascular disease and assigned an initial 30 percent disability rating effective June 21, 2000.  The Veteran appealed the initial rating assigned by the RO.  

Thereafter, in a June 2014 rating decision, the RO increased the rating for the Veteran's service-connected cardiovascular disease to 60 percent, effective June 8, 2011.  Although a higher rating was granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Before the appeal was certified to the Board, VA was notified that the Veteran died in December 2015.  In January 2016, the Veteran's surviving spouse submitted a claim for entitlement to dependent and indemnity benefits (DIC) and accrued benefits, noting that the Veteran had had an appeal pending at the time of his death.  In a February 2016 rating decision, the VA Pension Management Center granted the Veteran's surviving spouse's claim of entitlement to service connection for the cause of the Veteran's death.  The rating decision noted that "[t]he appeal pending at the time of the veteran's death will be addressed in a separate Rating Decision, which you will receive from the home VA Regional Office of jurisdiction."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran's surviving spouse if further action is required.



REMAND

As noted above, in December 2015, the Veteran died prior to the Board's issuance of a decision in his appeal.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The law, however, provides an eligible person with the right to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  Section 5121 provides that upon the death of a veteran, accrued benefits shall be paid first to his or her spouse.  

In this case, in January 2016, shortly after his death, the Veteran's surviving spouse submitted an application for DIC and accrued benefits, noting that the Veteran had had an appeal pending at the time of his death.  In a February 2016 rating decision, the VA Pension Management Center granted the appellant's claim of entitlement to DIC as the surviving spouse of the Veteran based on service connection for the cause of the Veteran's death.  Thus, it appears that VA has determined that the the Veteran's surviving spouse is eligible to receive accrued benefits under section 5121(a) as the surviving spouse of the Veteran, which also renders her eligible to to be substituted as the appellant for purposes of processing the Veteran's appeal to completion.  

An accrued-benefits claimant has two options:  request substitution or pursue a claim for accrued benefits.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010).  As set forth above, the RO has not yet addressed this matter.  The Board notes that the distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the Veteran's surviving spouse if she elects to proceed as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran or simply on an accrued benefits basis.  Reliford v. McDonald, 27 Vet. App. 297 (2015).  The RO must make this determination in the first instance.  

Accordingly, the matter is remanded for the following:  

1.  After undertaking any necessary notification or development action, the RO should address the outstanding request for accrued benefits or to substitute as the claimant in the appeal that was pending at the time of the Veteran's death.  Allow an appropriate opportunity for the submission of additional argument and evidence.  See 38 C.F.R. § 3.1010 (f) (2016).

2.  If the appellant elects to proceed as a substitute claimant, after undertaking any necessary notification or development action, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ should furnish an appropriate supplemental statement of the case, and afford the appropriate time period for response before the matter is returned to the Board for further appellate consideration. 

The Veteran's spouse has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




